 


116 HRES 543 EH: A resolution recognizing Hong Kong’s bilateral relationship with the United States, condemning the People’s Republic of China for violating their obligations to the people of Hong Kong, and supporting the people of Hong Kong’s right to freedom of assembly and peaceful protest.
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 543 
In the House of Representatives, U. S.,

October 15, 2019
 
RESOLUTION 
A resolution recognizing Hong Kong’s bilateral relationship with the United States, condemning the People’s Republic of China for violating their obligations to the people of Hong Kong, and supporting the people of Hong Kong’s right to freedom of assembly and peaceful protest. 
 
 
This resolution may be cited as the Stand with Hong Kong Resolution. Whereas the United States-Hong Kong Policy Act of 1992 (Public Law 102–383) states— 
(1)[s]upport for democratization is a fundamental principle of United States foreign policy;  (2)the human rights of the people of Hong Kong are of great importance to the United States and are directly relevant to United States interests in Hong Kong [and] serve as a basis for Hong Kong’s continued economic prosperity; and  
(3)Hong Kong must remain sufficiently autonomous from the People’s Republic of China to justify a different treatment than accorded to the People’s Republic of China under United States law; Whereas the United States maintains substantial economic and political interests in Hong Kong, with more than 1,200 United States firms operating in the Special Administrative Region, due largely to Hong Kong’s strong business environment, predicated on respect for the rule of law and an independent judiciary; 
Whereas the United States supports Hong Kong’s high degree of autonomy promised by the Joint Declaration between the Government of the United Kingdom of Great Britain and the Government of the People’s Republic of China on the Question of the Hong Kong (Joint Declaration) in accordance with the One Country, Two Systems framework through bilateral agreements, the promotion of trade and investment, and the bolstering of educational, academic, and cultural links; Whereas the Department of State reported in its 2019 Hong Kong Policy Act Report, dated March 21, 2019, that the People’s Republic of China has carried out a number of actions inconsistent with China’s commitments in the Basic Law of the Hong Kong Special Administrative Region (Basic Law) and the Joint Declaration, which have diminished Hong Kong’s high degree of autonomy; 
Whereas China has increasingly constrained Hong Kong’s freedoms in violation of the One Country, Two Systems framework by, among other actions, supporting the restriction of entry into Hong Kong for individuals critical of the Communist Party of China, instructing to the Hong Kong Government to refuse a United States extradition request in May 2018, and abusing the national security rationale to justify interference with matters related to Hong Kong politics and governance; Whereas on April 3, 2019, the Government of Hong Kong introduced the Fugitive Offenders and Mutual Legal Assistance in Criminal Matters Legislation (Amendment) Bill 2019 (commonly known as the extradition bill) that would amend the Fugitive Offenders Ordinance by expanding the existing extradition arrangement to include mainland China, allowing for the handover of any persons in the territory of Hong Kong, residents and non-residents, as well as any materials in their possession; 
Whereas the Department of State issued a statement on June 9, 2019, warning that the lack of procedural protections in the bill could negatively impact Hong Kong’s longstanding protections of human rights, fundamental freedoms, and democratic values; Whereas on June 9, 2019, as many as 1,000,000 people protested against the bill, and on June 12, 2019, tens of thousands staged a protest near the Legislative Council building to express opposition to the bill; 
Whereas on June 12, 2019, the Government of Hong Kong took advantage of the acts of a small group of protesters to classify the largely peaceful protest as an unlawful assembly and a riot, a charge that can result in a prison sentence of up to 10 years for those who were arrested; Whereas the police’s excessive use of force on June 12, 2019, as seen in video footage, to disperse the protestors, including the use of tear gas, bean bag rounds, rubber bullets, batons, and pepper spray, caused severe injuries to protesters; 
Whereas the excessive use of force fueled tensions and contributed to the worsening of violence; Whereas on June 16, 2019, as many as 2,000,000 people peacefully gathered in the Admiralty district, which is likely the largest protest in Hong Kong’s history; 
Whereas on July 21, 2019, a group alleged to be linked to organized crime violently attacked protestors, innocent bystanders, and journalists with sticks and metal bars in Yuen Long, which resulted in the hospitalization of forty-five people, with one person in critical condition; Whereas the Hong Kong Police Force have been slow to take meaningful action against those who attacked the protestors on July 21, 2019, suggesting the police may be complicit in their actions; 
Whereas the protestors’ demands included— (1)the complete withdrawal of the extradition bill; 
(2)the implementation of universal suffrage in the election of the Chief Executive and all members the Legislative Council; (3)the establishment of an independent commission to investigate police conduct during the protests; 
(4)the declassification of the protests as a riots; and (5)the dropping of all charges against persons who participated in any protests; 
Whereas on July 27, 2019, nine people were injured when police fired rubber bullets at demonstrators in Yuen Long who were protesting the July 21 violent attacks against protestors and the lack of a police response to them; Whereas on July 29, 2019, China’s spokesman for the State Council’s Hong Kong and Macao Affairs Office issued a statement referring to the protesters as radical elements committing evil and criminal acts; 
Whereas on July 30, 2019, China’s Foreign Ministry falsely claimed that the pro-democracy protests are the work of the United States, alleging that American officials have interfered in Hong Kong’s internal affairs; Whereas the Chinese Communist Party has called the protests absolutely intolerable, terrorism, and terror atrocities, raising fears that China may use the People’s Liberation Army or the People’s Armed Police to violently suppress the protestors; 
Whereas on August 5, 2019, teachers, aviation workers, finance employees, and civil servants went on strike across seven districts, the largest citywide strike in decades, which evolved into a wave of demonstrations and resulted in the police firing approximately 800 tear gas rounds to clear the protestors, almost as many as were used in the previous 8 weeks combined; Whereas on August 5, 2019, a mob violently attacked demonstrators with sticks and metal bars in North Point after the demonstrators were dispersed by police from the Admiralty district, and again the police did not respond to the ambush; 
Whereas on August 6, 2019, a Chinese Communist Party official threatened the demonstrators by stating, those who play with fire will perish by it, and as for their [the demonstrators’] punishment, it’s only a matter of time; Whereas on August 7, 2019, Chinese state media began publishing articles accusing the Political Counselor to the United States Consulate General in Hong Kong of being a black hand creating chaos in Hong Kong, as well as publicly identifying family members of the Consulate General staff; 
Whereas on August 11, 2019, Hong Kong police beat fleeing protesters with batons and fired pepper ball rounds at them at close range; Whereas on August 11, 2019, it was reported that a young woman, allegedly a medic, who has since become a symbol for the protest movement, sustained a serious eye injury from a bean-bag round after the police fired a projectile into the crowd; 
Whereas on August 18, 2019, as many as 1,700,000 Hong Kong people attended a peaceful rally against police brutality; Whereas on August 31, 2019, Hong Kong Police Force Special Tactical Squad officers beat with batons protesters and train passengers at Prince Edward station; and 
Whereas on September 4, 2019, Hong Kong Chief Executive Carrie Lam announced the Government would withdraw the extradition bill from the Legislative Council’s agenda when it reconvenes in October 2019: Now, therefore, be it  That the House of Representatives— 
(1)calls on the Government of Hong Kong to begin negotiations to address the demonstrators’ remaining demands, which include— (A)the formal withdrawal of the bill from the Hong Kong Legislative Council; 
(B)the implementation of universal suffrage; (C)the establishment of an independent investigation into police conduct during the protests; 
(D)the declassification of the protest as a riot; and (E)the dropping of all charges against persons arrested during the protests; 
(2)condemns— (A)the Hong Kong police’s use of force against the demonstrators in ways that are inconsistent with international standards for the use of such equipment and in violation of citizens’ rights to freedom of expression and peaceful assembly; and 
(B)the Hong Kong Government for tolerating the use of violent force against protesters by police; (3)calls on the Administration to review the appropriateness of sales by United States firms of munitions and crowd-control equipment to Hong Kong, to ensure that they are not used to repress peaceful protests; 
(4)condemns efforts by the Hong Kong and Chinese Governments to characterize the protests as riots and to falsely accuse the United States of orchestrating political instability that they alone created; (5)shares the concerns of the people of Hong Kong that the Hong Kong Government’s proposed amendments to the Fugitive Offenders Ordinance, if adopted, would negatively impact the territory’s long-standing protections of human rights, fundamental freedoms, and democratic values as enshrined in the Basic Law and the Sino-British Joint Declaration; 
(6)recognizes that the One Country, Two Systems framework and the Basic Law require that Hong Kong is afforded a high degree of autonomy with respect to economic and trade matters and the rule of law; (7)condemns Chinese state media for targeting staff and family members of the United States Consulate General in Hong Kong;  
(8)calls on the Government of Hong Kong and all governments— (A)to protect the rights of freedom of expression and peaceful assembly; 
(B)to condemn all acts of violence against those seeking to further their democratic rights; and (C)to refrain from the use of violence; and  
(9)calls on the Government of Hong Kong and the Government of China to abide by the provisions of the Joint Declaration and the Basic Law.   Cheryl L. Johnson,Clerk. 